Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, 8, and 14 now includes the limitations “continuously overlaps a tangent line that extends from a radially outermost portion” which is not supported by the specification. Paragraph [00133] states “the first stator vane 920a extends between the stator hub 918 and the duct 904 and the longitudinal axis 921 a is substantially tangential to a portion of the stator hub 918”. Further review of the drawings (fig. 38-40) shows the tangential stators, but does not include limiting the connection point to a radially outermost portion of the  hub. The stators appear to be embedded in a cut out portion of the hub instead of being an outermost portion as claimed. The specification merely requires “a portion” and does not limit an exact location on the hub.
The remaining claims are rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bocoviz (US Patent 5,605,440 A).
Regarding independent Claims 1, 8, and 14, along with the stator limitations of Claims 2-4, 9-11, and 15 directed toward the stators and their orientation, Bocoviz discloses: An aircraft (“a helicopter”; Column 8 Line 3), comprising:
a ducted thruster (7), comprising:
a duct (6) comprising an inner wall (11);
a stator hub (74) disposed within the duct;
wherein a portion of the first stator (See “first stator” in annotated figure below) continuously overlaps a tangent line that extends from a radially outermost portion of the stator hub to the inner wall (each stator runs tangent with the outer circle where element 77 points in Fig. 15);
and further discloses the first through fourth stators along with the claimed orientations as shown in the annotated figure below.

    PNG
    media_image1.png
    681
    828
    media_image1.png
    Greyscale



Regarding Claims 5-7, 12, 13, and 16-18 Bocoviz further discloses
wherein the stator hub (74) encircles a motor mount (14a);
wherein the stator hub forms a portion of a motor mount (74 is essentially the outside wall of 14a); and 
wherein the ducted thruster comprises five rotor blades (there are at least eight blades (13) as shown in Fig. 1 which is inclusive of five blades).
Response to Arguments
Applicant's arguments filed 01/06/2022 have been fully considered but they are not persuasive. As described above, the newly added limitations introduce new matter which should be addressed. Additionally, what the application does have support for is anticipated by the prior art of Bocoviz. That is, some portion of the hub of Bocoviz (roughly defined by the circular line where 77 points in Fig. 15) has a tangential line which runs parallel to the stators (69) of Bocoviz. So that portion of the hub (74) and orientation of the stators meets the new claim limitations. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Probst (US 10683087 B2) specifically discloses a tangential stator (see Claim 18).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M O'HARA/Primary Examiner, Art Unit 3642